Citation Nr: 0837881	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, to include as secondary to service-connected 
residuals of a lumbar spine injury with degenerative disc 
disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected residuals of a left 
knee injury with traumatic arthritis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 until 
January 1970, including service in the Republic of Vietnam 
from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in November 2007 
when it was remanded for further development.  

The issues of entitlement to service connection for a 
cervical spine condition, to include as secondary to service-
connected residuals of a lumbar spine injury with 
degenerative disc disease, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected residuals of a left knee 
injury with traumatic arthritis is manifested by: extension 
to 0 degrees, flexion to 75 degrees, crepitus, complaints of 
pain, and x-ray evidence of arthritis.  There is no evidence 
of ankylosis, subluxation, lateral instability, malunion of 
the tibia and fibula, dislocated semilunar cartilage, removal 
of semilunar cartilage, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for service-connected residuals of a left knee injury 
with traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 7105 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated August 1972 to July 2005.  The appellant was 
afforded VA medical examinations in February 2004, July 2005, 
and May 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

As noted above, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14.  Even so, diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks an initial evaluation in excess of 10 
percent disabling for service-connected residuals of a left 
knee injury with traumatic arthritis.

The veteran's disability is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260, which contemplates arthritis with limitation of 
flexion of the knee.  A 20 percent evaluation is warranted 
where there is flexion limited to 30 degrees.  A 30 percent 
evaluation is warranted where there is flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for a higher 20 percent evaluation where there is 
moderate impairment of the knee due to subluxation or lateral 
instability.  A 30 percent evaluation is warranted where 
there is a severe impairment of the knee due to subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Diagnostic Code 5261 provides ratings in excess of 10 percent 
disabling based on limitation of extension of the leg.  
Extension of the leg limited to 20 degrees is evaluated 30 
percent disabling; extension of the leg limited to 30 degrees 
is evaluated 40 percent disabling; and extension of the leg 
limited to 45 degrees is evaluated 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004.  

Diagnostic Code 5262 provides ratings in excess of 10 percent 
disabling based on malunion of the tibia and fibula.  A 20 
percent evaluation is warranted where there is moderate knee 
or ankle disability.  A 30 percent evaluation is warranted 
where there is malunion and marked knee or ankle disability.  
The highest evaluation of 40 percent is warranted where there 
is nonunion of the tibia and fibula, with loose motion that 
requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability. It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010. Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.

Additionally, Diagnostic Code 5003, regarding degenerative 
arthritis, must be considered.  Under Diagnostic code 5003, 
degenerative arthritis requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board notes that a normal range of motion of the knee is 
considered to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  

In a VA treatment record, dated in October 2003 the veteran's 
left knee was noted to have flexion of 100 degrees without 
pain and 115 degrees with pain.  The left knee extension was 
noted to be 0 degrees and the knee was negative to both varus 
and valgus tests.  In February 2004 a VA treatment record 
reveals that the veteran complained of locking and joint line 
tenderness.  Examination of the knee revealed crepitus; 
however it did not reveal laxity or effusion.

In February 2004 the veteran was afforded a VA Compensation 
and Pension (C&P) joints examination.  The veteran reported 
that he had problems with his left knee since an injury in 
service.  Upon examination, the veteran's left knee had a 
fusiform deformity and there was tenderness on palpation of 
the joint.  Crepitus was noted on movement of the knee.  The 
knee could extend to 0 degrees.  Flexion of the left knee was 
measured at 70 degrees without pain and 80 degrees with pain.  
There was no subluxation or ligament laxity in the left knee.  
The examiner diagnosed the veteran with degenerative joint 
disease of the left knee.

The veteran's medical records reveal that the veteran was 
examined by an orthopedist in August 2004.  Upon examination 
the left knee had a range of motion of 0 to 100 degrees.  The 
patella was midline and tracked well.  No medial or lateral 
joint line tenderness was noted.  The knee was ligamentously 
and neurovascularly intact.

In July 2005 the veteran was afforded a VA C&P joint 
examination.  Upon examination the left knee had flexion of 
90 degrees and extension to 0 degrees without complaint.  No 
deterioration of the range of motion was found with 
repetitive motion.  The examiner diagnosed the veteran with 
traumatic arthritis of the left knee.

In May 2008 the veteran was afforded a VA C&P joint 
examination.  The veteran reported that he has had problems 
with his left knee since injuring the knee in service.  He 
stated that he has pain when he gets up and when the weather 
changes.  Upon examination, the left knee was normal in 
appearance without swelling, heat, deformity, or any 
instability.  The knee had very minimal patellofemoral 
crepitation and no joint line tenderness.  Supine range of 
motion was measured at 75 degrees of flexion and 0 degrees of 
extension.  However, the examiner noted that the veteran was 
able to flex the left knee to 95 degrees while sitting at the 
end of the examination table.  X-ray examination of the left 
knee revealed minimal patellofemoral degenerative change.  
The examiner diagnosed the veteran with very minimal 
degenerative patellofemoral disease of the left knee.  The 
examiner indicated that there was no subluxation or 
instability of any type and that additional use of the knee 
did not result in additional limitation.

In light of the evidence the Board finds that an initial 
evaluation in excess of 10 percent disabling is not 
warranted.  The veteran's knee, at its worst, does not 
demonstrate flexion limited to 30 degrees or less or 
extension limited to 15 degrees or more.  The veteran's left 
knee disability does not manifest any malunion of the tibia 
and fibula.

The Board has also considered the possible application of 
alternate diagnostic code provisions in an effort to 
determine whether the veteran could merit an increased and/or 
separate disability rating.  As noted above, Diagnostic Code 
5257 provides for other impairments of the knee manifested by 
recurrent subluxation or lateral instability of the knee.  As 
there is no evidence of record that either of the veteran's 
left knee exhibits subluxation or lateral instability, rating 
under this diagnostic code provision would not be 
appropriate.  Additionally, it is neither contended nor shown 
that the veteran's service-connected left knee disability 
involves ankylosis of the knee (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), or 
genu recurvatum (Diagnostic Code 5263).  As such, evaluation 
under these Diagnostic Codes would not be appropriate.

As the veteran has arthritis of the left knee, confirmed by 
x-ray, without compensable limitation of motion, the 
veteran's knee is appropriately evaluated at 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260.  Accordingly, the veteran's claim of entitlement 
to an initial evaluation in excess of 10 percent disabling 
for residuals of a left knee injury with traumatic arthritis 
is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
evaluation in excess of 10 percent disabling for residuals of 
a left knee injury with traumatic arthritis, the doctrine is 
not for application.

Lastly, the Board finds that this matter need not be remanded 
to have the RO refer the veteran's claim to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.  The Board notes the 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's left knee disorder 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
the veteran's left knee disorder has not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of extraschedular 
ratings are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected residuals of a left knee 
injury with traumatic arthritis is denied.

REMAND

As noted above, this case was previously before the Board in 
November 2007 and was remanded for the RO to conduct a VA C&P 
examination of the cervical spine to determine the etiology 
of the veteran's current cervical spine disability.  The 
veteran was afforded a VA C&P spine examination in May 2008.  
The examiner diagnosed the veteran with cervical spondylosis 
with degenerative disk disease.  The examiner rendered the 
opinion that the veteran's current cervical spine condition 
was not related to the veteran's service-connected lumbar 
spine disorder.  However, the examiner failed to render an 
opinion on whether the veteran's current cervical spine 
condition is directly related the to veteran's active 
service.

The Court has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In its November 2007 
remand, the Board requested that an opinion on the etiology 
of the veteran's cervical spine condition, including an 
opinion on whether the veteran's cervical spine condition is 
directly related to the veteran's service-connected lumbar 
spine disability, be obtained.  Accordingly, the Board finds 
the May 2008 examination inadequate as the examiner did not 
render a complete opinion on the etiology of the veteran's 
cervical spine condition, including an opinion on whether it 
is directly related to the veteran's active service.  
Accordingly, the veteran's claim must be remanded for a 
medical opinion to be obtained regarding whether the 
veteran's current cervical spine condition is directly 
related to the veteran's active service.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the veteran's claim of 
entitlement to service connection for a cervical spine 
condition.

The veteran also seeks entitlement to a TDIU.  Since the 
outcome of the veteran's claim of entitlement to service 
connection for a cervical spine condition may directly affect 
the outcome of the veteran's claim of entitlement to a TDIU, 
the Board finds the issues to be inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because 
the issues are inextricably intertwined, the Board is unable 
to review the issue of entitlement to a TDIU until the issue 
of service connection for a cervical spine condition is 
resolved.  Id.

Lastly, a review of the claims folder reveals that a medical 
opinion has not been obtained regarding the veteran's claim 
of entitlement to a TDIU.  On remand, a medical opinion 
regarding this claim must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran's claims folder to 
the physician who prepared the May 2008 
VA examination report, and request that 
the physician prepare an addendum to the 
report rendering an opinion on whether 
the veteran's current cervical spine 
condition is directly related to the 
veteran's active service.

If the physician who prepared the May 
2008 VA examination report is no longer 
employed by the VA or is unavailable, the 
file should then be forwarded to another 
VA physician for the preparation of the 
requested opinion.  The veteran need not 
be examined unless an examination is 
deemed necessary by the RO or the 
physician who would provide the opinion.

If a spine examination is deemed 
necessary, all indicated testing should 
be accomplished.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
discuss the veteran's pertinent in-
service and post-service medical evidence 
of a cervical spine condition and opine 
as to whether it is at least as likely as 
not that any cervical spine condition 
found to be present is etiologically 
related to or had its onset during 
service.  The examiner should comment 
upon the May 2008 VA examination report.  

Then the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities (to include his cervical 
spine disability if the examiner 
concludes that the disability is related 
to service), either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.

All findings and a complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  Thereafter, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and allowed an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


